Citation Nr: 1122472	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-32 510	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to VA educational assistance benefits under Chapter 33, Title 38, United States Code.

2.  Entitlement to VA educational assistance benefits under Chapter 1606, Title 10, United States Code.



ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The appellant served in the United States Army Reserve from February 1993 to April 2001.  During that period, he served on active duty under Title 10 orders from June 1996 to March 1997 with an additional 3 months and 25 days of active service.  He is currently serving in the Texas Army National Guard since December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and April 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The March 2010 decision denied entitlement to VA educational assistance benefits under Chapter 1606, Title 10, United States Code, commonly referred to as the Montgomery GI Bill for Selected Reserves (MGIB-SR).  The April 2010 decision denied entitlement to VA educational assistance benefits under Chapter 33, Title 38, United States Code, commonly referred to as the Post-9/11 GI Bill.

(The decision below addresses the issue of entitlement to VA educational assistance benefits under Chapter 33, Title 38, United States Code.  The issue of entitlement to VA educational assistance benefits under Chapter 1606, Title 10, United States Code, is addressed in the remand that follows the Board's decision.)


FINDING OF FACT

In July 2010, prior to the issuance of a final Board decision, the appellant expressed his desire to withdraw his appeal of the issue of entitlement to VA educational assistance benefits under Chapter 33, Title 38, United States Code.



CONCLUSION OF LAW

The appellant's appeal of the issue of entitlement to VA educational assistance benefits under Chapter 33, Title 38, United States Code, has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2010).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

In April 2010, the RO denied entitlement to VA educational assistance benefits under Chapter 33, Title 38, United States Code.  In June 2010, a statement of the case (SOC) was furnished to the appellant that included this issue.  In July 2010, the appellant submitted a VA Form 9 (Appeal to the Board of Veterans' Appeals).  In a separate July 2010 statement, the appellant stated that he realized that he did not qualify for Post-9/11 GI Bill benefits and that he was pursuing different educational assistance benefits.  He stated "that case should be closed."

The Board finds that the appellant has expressed his desire to withdraw his appeal of the issue of entitlement to VA educational assistance benefits under Chapter 33, Title 38, United States Code.  This was done prior to the issuance of a final Board decision.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning this claim.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal of this issue.


ORDER

The appeal of the issue of entitlement to VA educational assistance benefits under Chapter 33, Title 38, United States Code, is dismissed.


REMAND

The Montgomery GI Bill-Selected Reserve (MGIB-SR) program (Chapter 1606, of Title 10, United States Code) is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  38 C.F.R. § 21.7520 (2010).  It was established to encourage membership in units of the Selected Reserve in the Ready Reserve.  10 U.S.C.A. § 16131(a) (West 1998 & Supp. 2010).  The Reserve components decide who is eligible for the program.  VA makes the payments for the program.  § 21.7540 (2010).

An individual may initially become eligible when he or she enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least 6 years from the date of such enlistment, reenlistment, or extension; or when he or she is appointed, or is serving as a reserve officer and agrees to service in the Selected Reserve for a period of not less than 6 years in addition to any other period of obligated service in the Selected Reserve.  10 U.S.C.A. § 16132 (West 1998 & Supp 2010); 38 C.F.R. § 21.7540(a)(1) (2010).  

The individual must also complete his or her initial period of active duty for training and must be participating satisfactorily in the Selected Reserve; must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under 38 U.S.C., Chapter 30; and must have met the requirements for a secondary school diploma (or an equivalency certificate) before applying for educational assistance.  38 C.F.R. § 21.7540(a)(2)-(5) (2010).  Ending dates for eligibility are prescribed by 38 U.S.C.A. § 16133 (West 1998 & Supp. 2010) and 38 C.F.R. § 21.7550 (2010). 

In this case, the evidence of record shows that the appellant served in the United States Army Reserve from February 1993 to April 2001.  He submitted his claim for benefits under the MGIB-SR program in January 2010.  He reported that he was currently serving in the Texas Army National Guard as of December 2007.  He said he was an active drilling Reservist.  

The Veteran also submitted a copy of a Notice of Basic Eligibility (NOBE), DD Form 2384-1, that was dated in March 2008.  (The form is issued to military members to certify their entitlement to MGIB-SR benefits.  See Department of Defense (DoD) Instruction 1322.17, Montgomery GI Bill-Selected Reserve (MGIB-SR), Enclosure 2, dated, November 1999.  The same instruction provides that the form is a controlled form.  Further, Paragraph 5.3.3. provides that members be advised of their entitlement to benefits and issued a DD Form 2384-1 within 30 days of attaining entitlement.  Only one DD Form 2384-1 shall be issued to each entitled member and it shall become a permanent part of the official military record.)  

The NOBE was signed by the Veteran and a colonel on the National Guard MGIB Team in March 2008.  The Veteran's Reserve component information, unit identification code, and unit of assignment are filled in.  The date of eligibility is listed as of December 20, 2007.

The agency of original jurisdiction (AOJ) obtained printouts from several databases in the development of the claim.  In one printout from DoD, the information noted that the appellant's entered on duty for the Army National Guard on December 19, 2007.  Another printout from DoD lists the appellant's eligibility record for Chapter 1606 benefits.  The printout said the appellant was initially eligible for benefits on November 23, 1994, and not eligible as of April 10, 2001.

In conjunction with the Veteran's present claim, the AOJ contacted DoD in February 2010, March 2010, and May 2010.  The three responses were similar in nature.  It was noted by DoD that the Veteran was not eligible for Chapter 1606 benefits.  DoD stated that it appears that the appellant gained eligibility with the Army Reserve from November 23, 1994, to April 9, 2001.  According to DoD, benefits were terminated on April 10, 2001, when the appellant was honorably discharged and failed to reaffiliate within the required time of 12 months.  

The AOJ denied the appellant's claim in the March 2010 decision and the June 2010 SOC based on the responses from DoD.  That is, there was no DoD notice that the Veteran was eligible for MGIB-SR benefits.  The AOJ noted that decisions regarding eligibility are the province of DoD and they had reported the appellant as being ineligible for Chapter 1606 benefits.  The AOJ noted that VA has no jurisdiction of DoD determinations of eligibility or retention.

The Board finds that there is conflicting evidence of record regarding the appellant's possible eligibility for benefits.  A remand is required in order to discern the facts.

The Board notes that, according to VA Education Manual 22-4, Part VIII, paragraph 3.04, both the Chapter 1606 DoD Data Record (also known as the DoD Screen) and the NOBE are, generally, sufficient documentation to establish eligibility.

The Board notes that the VA Education Manual 22-4, Part VIII, paragraph 3.07, states that a reservist who is separated from the Selected Reserve because of a final determination of unsatisfactory participation loses eligibility to Chapter 1606 benefits.  The paragraph further provides that the reservist cannot again reestablish eligibility, even if the Selected Reserve permits him or her to reaffiliate.  The provision acknowledges that this is a DoD/Department of Homeland Security (DHS) determination.  However, the VA Education Service Chapter 1606 User Guide provides in Chapter 3, that DoD has removed the policy that a person can only reaffiliate with the Selected Reserve once without losing eligibility altogether.  The entry further provides that, in no situation, however, does a person get a second date of eligibility.  Once eligibility is established, that date cannot legitimately be changed.  The entry does not cite to any DoD instruction, regulation, or policy as authority for this statement.  Moreover, this statement contradicts the M22-4 provision cited previously that eligibility is lost upon separation from the Selected Reserve.

This latter statement regarding a change in policy would possibly open the door to individuals, such as the appellant, to obtain Chapter 1606 benefits because they have a second period of Selected Reserve service.  He had service in the Selected Reserve that was terminated with his discharge in April 2001 but is now apparently serving a second period of service in the Army National Guard/Selected Reserve based on the information in the education file.

On remand, the AOJ must contact DoD to clarify the appellant's eligibility status.  This must be done in writing and not through a database check.  The conflicting information requires a review by an appropriate DoD or military department official and a written explanation as to the appellant's exact status in regard to his eligibility for Chapter 1606 benefits.  Further, such an explanation must cite to appropriate authority to support any determination regarding eligibility.  The issuance of the NOBE must be explained, to include the establishment of an eligibility date of December 20, 2007.  

Accordingly, this issue is REMANDED for the following actions:

1.  The AOJ must contact DoD and/or the appropriate military authority to request information as to the appellant's eligibility for Chapter 1606 educational assistance benefits.  The request must be in writing and not through a database inquiry.  All requests should be documented, as well as any responses, negative or positive, and the AOJ must ensure that it completes the following steps in making its request: 

   Provide DoD and/or the appropriate military authority with copies of the following documents found in the education file:  (1) the appellant's application for benefits dated in January 2010; (2) the March 2008 NOBE; (3) the appellant's enlistment agreement executed in December 2007 with the MGIB addendum; (4) the Chapter 1606 DoD Screen showing no Chapter 1606 eligibility; and, (5) the DoD response that the appellant's benefits terminated in April 2001. 

   Ask DoD and/or the appropriate military official to review these documents, as well as any information in its own system, and determine whether the appellant is eligible for Chapter 1606 benefits as of any date.  The AOJ must notify DoD that, if it determines the appellant is not eligible for Chapter 1606 benefits, then DoD should provide an explanation of its determination, including why evidence exists that suggests eligibility was reinstated, to include the NOBE of March 2008.  The AOJ should also ask DoD to provide the VA copies of any information/files in its possession used to make this determination.  

2.  The AOJ should review the education file to ensure that the foregoing requested development has been completed.  If not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue remaining on appeal.  If the benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


